Citation Nr: 0511183	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for type 2 
diabetes mellitus.

3.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for diabetic 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for diabetic 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1965 to April 1968.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  

REMAND

On his VA Form 9 dated in August 2003, the veteran requested 
a hearing at the RO before the Board.  In correspondence 
dated November 2003, the veteran specifically requested a 
videoconference hearing before the Board.  A report of 
contact dated in March 2004 between the RO and the veteran 
indicated that he would not be scheduled for a travel board 
hearing due to outstanding development need for the claims.  
Thereafter, in correspondence received in November 2004, the 
veteran indicated that the RO had "already cancelled 2 or 3 
video conferences on me so why should I request another 
one."  Review of the claims file reveals no documentation 
that the veteran was ever scheduled for the requested 
videoconference hearing before the Board.  Therefore, the 
veteran should be scheduled for the requested videoconference 
hearing.  

Accordingly, the case is remanded for the following 
development:

The RO must schedule the veteran for the 
requested videoconference hearing before 
the Board.  The veteran must be provided 
proper notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


